Citation Nr: 1000750	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-129 71A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for a disability of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2007 and July 2007 rating 
decisions of the RO in St. Petersburg, Florida which, in 
pertinent part, denied service connection for a bilateral 
hearing loss disability and a disability of the cervical 
spine.  

The Veteran testified at an October 2009 Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the file.

In February 2008, the Veteran submitted a statement asking 
why his service connection benefits awarded in the June 2007 
and July 2007 rating decisions were not retroactive to 1983 
when he originally filed a number of service connection 
claims.  This issue has not yet been addressed and is 
referred to the RO for appropriate action.  

The claim of entitlement to service connection for a 
disability of the cervical spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show that the Veteran's bilateral 
hearing loss disability had its onset in service, manifested 
within one year of service separation, or is otherwise 
related to his active military service. 
CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.



I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. 
§ 5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in September 2006 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to initial adjudication of this claim.  The 
letter informed the Veteran of the elements of service 
connection, the types of evidence that could be submitted in 
support of this claim, and of the Veteran's and VA's 
respective responsibilities for obtaining such evidence.  The 
Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  At the October 2009 Board 
hearing, the Veteran mentioned receiving treatment for an ear 
infection by a private audiologist.  Accordingly, the record 
was held open for 60 days to allow time for the Veteran to 
submit additional private treatment records pertaining to 
this claim.  The Veteran has not submitted these additional 
records during this time period and has not given any 
indication that they are forthcoming.  Moreover, the Veteran 
has not provided authorized release forms and sufficient 
information to enable VA to request these records on his 
behalf.  The Board finds that no further assistance is 
required with respect to these records.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The Veteran also stated at the October 2009 hearing that he 
submitted an earlier claim for hearing loss and requested 
that VA produce any records associated with this previous 
claim.  The claims file reflects that in January 1983 the 
Veteran submitted a formal application for service connection 
for right knee and leg disabilities, residuals of a right 
shoulder wound, and nightmares.  There is no indication that 
the Veteran ever filed a previous claim for hearing loss.  
The Veteran has not identified any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the present claim.  The Board concludes that the duty to 
assist has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an audiological 
examination in December 2006.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination in this case is 
adequate for decision-making purposes, as it is predicated on 
a full reading of the Veteran's claims file, including the 
medical records contained therein, as well as a thorough 
examination of the Veteran, and provides a complete rationale 
for the opinion stated which is supported by the evidence of 
record.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination has been 
met.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability resulting 
from acoustic trauma in service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, including sensorineural 
hearing loss, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307(d). 

Here, as will be discussed in more detail below, there is no 
evidence showing that the Veteran's hearing loss manifested 
to a compensable degree within the applicable time period.  
Thus, this statutory presumption does not apply.  See id.   

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under the first Hickson element, the Veteran must show that 
he has a current hearing loss disability.  Impaired hearing 
will be considered to be a disability under the laws 
administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  The Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory 
thresholds set forth in 38 C.F.R. § 3.385 establish when 
hearing loss is severe enough to be service connected.  
Hensley at 159.

The Board is satisfied with the evidence of a current 
disability.  In the December 2006 VA audiological 
examination, the examiner diagnosed the Veteran with 
moderately severe sensorineural hearing loss in the right ear 
and severe sensorineural hearing loss in the left ear.  The 
audiometry examination in this record shows puretone 
thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
60
LEFT
20
20
25
70
80

The Veteran's speech recognition scores, based on the 
Maryland CNC Word List, were 92 percent for the right ear and 
80 percent for the left ear.  The Veteran's puretone 
thresholds and speech recognition scores demonstrate that the 
Veteran has a current hearing loss disability in both ears.  
See 38 C.F.R. § 3.385.

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury.  
When an injury is incurred in combat, satisfactory lay or 
other evidence will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).  Service connection for a combat-related 
injury may be based on lay statements alone, but the Veteran 
must still demonstrate a current disability and a nexus to 
service, as to both of which competent medical evidence is 
generally required.  See Huston v. Principi, 18 Vet. App. 
395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 
(1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The Board has reviewed the Veteran's service treatment 
records and service personnel records.  The Veteran's DD 214 
and other personnel records reflect that he was awarded the 
Purple Heart as well as the Army Commendation Medal with 
"V" Device for his courageous actions while under attack by 
hostile forces.  These citations verify that the Veteran had 
combat service for the purposes of section 1154(b).  See 
VAOPGCPREC 12-99.  At the December 2006 VA examination, the 
Veteran reported in-service noise exposure from detonating C-
4, rifle and machine gun fire, mine explosions, and grenades.  
The Veteran's DD 214 also shows that he served as a Light 
Weapons Infantryman. The Board finds that the Veteran 
sustained acoustic trauma in service based on his statements 
and service personnel records.

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of hearing loss.  His 
January 1971 entrance examination reflects an audiogram 
showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
/
0 (5)
LEFT
0 (15)
5 (15)
0 (10)
/
0 (5)

Puretone thresholds at 3000 Hertz and a speech recognition 
test were not reported. 

A notation above this audiogram indicates that the 
audiometric readings were recorded using American Standards 
Association (ASA) units rather than units currently set by 
the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  The definition for a 
hearing loss disability under 38 C.F.R. § 3.385 is based on 
ISO-ANSI units.  This audiogram must therefore be converted 
from ASA units to ISO-ANSI units by adding to the reported 
findings 15 decibels at the 500 dB level, 10 decibels at the 
1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB 
level.  In order to facilitate data comparison, the ISO-ANSI 
units are represented by the figures in parentheses.  As 
converted, this audiogram shows that the Veteran's hearing 
was normal at entrance.  See 38 C.F.R. § 3.385; Hensley, 
supra.  

The Veteran's November 1972 separation examination reflects 
that the Veteran's ears, including auditory acuity, were 
normal at that time.  An audiogram reflected in this 
examination shows puretone thresholds, in decibels, as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
/
15
LEFT
20
15
15
/
15

Puretone thresholds at 3000 Hertz and a speech recognition 
test were not recorded.  This audiogram shows that the 
Veteran's hearing was normal at separation.  See id.  

In his November 1972 Report of Medical History, the Veteran 
denied any history of ear trouble.  

The Board finds that the Veteran was exposed to hazardous 
noise in service, but that his hearing loss did not manifest 
during this time. 

With respect to the third Hickson element, the evidence must 
show a nexus between the Veteran's current hearing loss 
disability and his noise exposure in service.  A September 
2006 VA treatment record reflects that the Veteran complained 
of hearing loss which had been getting worse.  This record 
constitutes the earliest medical evidence of the Veteran's 
hearing loss.  

In the December 2006 VA examination, the Veteran reported 
that in addition to his in-service noise exposure, the 
Veteran had occupational noise exposure working as an 
automotive mechanic for 8 to 10 years and 25 years running 
the repair shop.  The Veteran stated that he did not operate 
heavy equipment himself.  The Veteran also reported 
recreational noise exposure from going hunting on a few 
occasions.  The Veteran denied a history of otosurgery, 
tympanic membrane perforation, otalgia, or otorrhea.  He did 
report undergoing medical treatment three years prior to the 
examination for an ear infection.  He also reported shrapnel 
scarring of his left pinna.  The examiner concluded that the 
Veteran's hearing loss was not caused by or the result of 
acoustic trauma during military service.  The examiner 
explained that the Veteran's separation examination showed 
that his hearing was within normal limits bilaterally at 
discharge.  The examiner also noted that the Veteran reported 
a history of occupational noise exposure in his job as an 
automotive mechanic which may have affected his hearing 
ability.  

A December 2007 letter from the Veteran's sister-in-law 
states that the Veteran has had substantial hearing loss and 
has also complained of ringing in his ears since his return 
from Vietnam.  The letter also states that the Veteran must 
look straight at the speaker in order to fully understand 
what is being said and has had a lot of trouble understanding 
the letter S.  

A December 2007 letter from the Veteran's wife states that as 
time has gone by the Veteran has become more and more hard of 
hearing.  She also noted that the Veteran has had to use 
prescription medication for his ears. 

At a June 2008 VA examination in connection with a separate 
claim for tinnitus, the Veteran stated that he first noticed 
hearing loss and ringing in his ears in 1972 following a fire 
fight in Vietnam which lasted about 45 minutes.  The Veteran 
reported that after the fire fight he could not hear for 
about 5 days and he also experienced ringing in his ears 
which has never fully subsided.  In a July 2008 addendum to 
this examination, the examiner opined that the Veteran's 
tinnitus was at least as likely as not related to military 
service due to the fact the Veteran reported a particular 
noise exposure event and subsequent tinnitus occurring 
intermittently since that time.  The examiner noted that the 
Veteran's hearing loss was not present at the time of his 
discharge and that his current experience of tinnitus may be 
related to his hearing loss.  The examiner did not offer an 
opinion as to the etiology of the Veteran's hearing loss as 
she was only addressing the Veteran's tinnitus claim. 

At the October 2009 Board hearing, the Veteran testified that 
he did not notice his hearing loss while serving in Vietnam 
but did notice it when he returned home and had trouble 
understanding his children.  He stated that his wife pointed 
out to him that he could not hear words with the letter S in 
them.  The Veteran stated that he was told something similar 
by his ear doctor.  The Veteran further testified that a 
private doctor told him that he had bilateral hearing loss 
when he was treated for an ear infection five years prior to 
the June 2008 VA examination.  According to the Veteran, the 
doctor told him that permanent damage can be caused by being 
exposed to gun fire one time.  The Veteran also stated that 
he was coerced into signing medical release forms stating 
that he was in good health in order to be able to leave 
Vietnam.  With respect to the Veteran's post-service noise 
exposure, the Veteran stated that he was not exposed to loud 
noises when he worked as an automotive mechanic in an air 
conditioning and electrical shop.  He further stated that he 
did not believe that automobile mechanics are exposed to 
noises that would actually damage hearing.  

In reviewing the above medical records and testimony, the 
Board finds that the preponderance of the evidence is against 
a nexus between the Veteran's current hearing loss disability 
and his period of service.  

The Board acknowledges the Veteran's contentions that his 
hearing loss was caused by in-service noise exposure.  The 
Veteran can attest to factual matters of which he has first-
hand knowledge, such as his symptoms and other experiences.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  It 
is then for the Board to determine the credibility and weight 
of the Veteran's statements in light of all the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, 
the Veteran, as a lay person, has not been shown to have the 
requisite medical knowledge or training to be capable of 
diagnosing most medical disorders or rendering an opinion as 
to the cause or etiology of any current disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Washington, Layno, both supra.  Thus, the Board cannot 
consider as competent evidence the Veteran's opinion that his 
current hearing loss disability was caused by in-service 
noise exposure, as this is a determination that is medical in 
nature and therefore requires medical expertise.  See id.; 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

There is no objective medical evidence that the Veteran's 
hearing loss manifested in service.  His November 1972 
separation examination shows that his hearing loss was normal 
at discharge.  While the Veteran states that he was coerced 
into signing medical release forms indicating that he was in 
good health, the Board has no reason to doubt the validity of 
the November 1972 audiogram.  Thus, the Board finds that the 
Veteran's hearing loss did not manifest in service.  

There is also no competent or credible evidence that the 
Veteran's hearing loss manifested until around 2003, when, 
according to the Veteran's testimony, he was diagnosed with 
bilateral hearing loss during treatment for an ear infection.  
This period of over 30 years since his separation from 
service in November 1972 without diagnoses, treatment, or 
complaints of hearing loss weighs against a finding that this 
disability is related to service, as there is no indication 
of a continuity of symptomatology which might establish a 
nexus between the Veteran's in-service noise exposure and his 
current hearing loss disability.

The Board has considered the Veteran's statements that he has 
had hearing loss ever since being exposed to hazardous noise 
in combat situations in Vietnam, which he first noticed 
almost immediately upon his return.  The Board has also 
considered statements from the Veteran's sister-in-law and 
wife regarding the history of his hearing loss.  However, the 
Board notes that a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as evidence of whether a condition was 
incurred in service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Nieves-Rodriguez, 22 Vet. 
App. 295, 305 (2008).  Given the passage of over thirty years 
since separation without mention of the Veteran's hearing 
loss, these statements are not sufficient to find that the 
Veteran's hearing loss dates back to service as they are 
outweighed by the Veteran's normal audiogram at discharge and 
the absence of objective medical evidence or other credible 
evidence of hearing loss prior to 2003.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding 
that while the absence of contemporaneous medical records 
does not, in and of itself, render lay testimony not 
credible, the Board may weigh the absence of contemporaneous 
records when assessing the credibility of lay evidence). 

In the December 2006 VA examination report, the VA examiner 
concluded that the Veteran's hearing loss was not related to 
service, as the Veteran's service treatment records reflected 
normal hearing at separation.  The VA examiner also noted 
that the Veteran had a history of post-service occupational 
noise exposure as an automotive mechanic.  While the Veteran 
disputes this finding, the Board notes that the examiner was 
simply suggesting a possible etiological cause of the 
Veteran's hearing loss.  The validity of this suggestion does 
not affect the conclusion that the Veteran's hearing loss is 
not related to service based on his normal audiogram at 
separation, which was the only issue the examiner needed to 
address.  The Board finds that this opinion, which was made 
by an audiologist after examining the Veteran and reviewing 
the claims file, constitutes further evidence against a 
finding that the Veteran's hearing loss is related to 
service.  Thus, the preponderance of the evidence is against 
a nexus between the Veteran's hearing loss disability and his 
period of service. 

The Board notes that in the July 2008 VA examination report, 
the audiologist found that the Veteran's tinnitus is at least 
as likely as not related to in-service noise exposure, and 
opined that his current tinnitus may be related to hearing 
loss.  At the October 2009 Board hearing, the Veteran's 
representative argued that this finding was in tension with 
the conclusion that the Veteran's hearing loss is not related 
to service.  However, the July 2008 VA examiner limited her 
finding to the etiology of the Veteran's tinnitus.  Tinnitus 
is defined as "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking.  It is usually subjective in 
type."  Dorland's Illustrated Medical Dictionary, 1956 (31st 
ed. 2007).  Because tinnitus is subjective, its existence is 
generally determined by whether or not the veteran claims to 
experience it.  Thus, for VA purposes, tinnitus is a disorder 
with symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Unlike tinnitus, the presence of hearing loss is determined 
by objective clinical tests.  See 38 C.F.R. § 3.384; Hensley, 
supra.  As discussed above, the Veteran's hearing was shown 
to be normal at separation based on the audiogram in his 
separation from service examination.  Thus, in contrast to 
the Veteran's tinnitus, there is affirmative evidence that 
the Veteran's hearing loss did not manifest in service.  
Moreover, in the December 2006 VA examination report, the 
examiner noted the presence of tinnitus but found that the 
Veteran's hearing loss was not related to service.  This 
direct finding based on objective medical evidence outweighs 
any inference that might be made from the July 2008 VA 
examination report.  

Finally, while the July 2008 VA opinion indicated that the 
Veteran's hearing loss and tinnitus may be related, the VA 
examiner did not offer any explanation to support this 
proposition.  In Nieves-Rodriguez, 22 Vet. App. 295, 304 
(2008), the Court held that the probative value of a medical 
opinion comes from its reasoning.  Thus, neither a VA medical 
examination report nor a private medical opinion is entitled 
to any weight if it contains only data and conclusions. Id.  
Moreover, the VA examiner simply stated that the Veteran's 
hearing loss and tinnitus "may be related" (emphasis 
added), suggesting that such a relationship is within the 
realm of possibility.  Medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, because 
this statement is speculative in nature and not supported by 
any rationale, the Board cannot give any weight to it.  
Indeed, given the language the examiner used, she seemed to 
suggest that the Veteran's current hearing loss disability, 
which she noted was not present at the time of discharge, may 
have caused his current tinnitus and thus implied that such 
an etiological relationship would actually militate against a 
finding that the Veteran's tinnitus is related to service (as 
indicated by her use of the word "however").  In other 
words, the examiner suggested that while the evidence was in 
equipoise with respect to the Veteran's tinnitus, the 
Veteran's hearing loss was not likely related to service.  
However, for the reasons discussed above, the Board gives no 
weight to this opinion either in favor or against the 
Veteran's hearing loss claim. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a bilateral hearing loss disability must be 
denied.  See Hickson, supra; 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied. 


REMAND

The Veteran claims entitlement to service connection for a 
disability of the cervical spine.  The Board finds that 
further development is necessary before this claim can be 
adjudicated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c)(4), 3.326(a). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

In the June 2007 VA examination of the Veteran's cervical 
spine, the examiner stated that a review of the Veteran's 
claims file did not show any notations of injury to the 
Veteran's back or treatment for his neck.  Thus, the examiner 
concluded that it was speculative that the Veteran incurred 
an injury during combat in Vietnam and therefore the examiner 
could not resolve the issue of whether the Veteran's current 
disability is related to service without resorting to mere 
speculation.  However, an October 1972 service treatment 
record reflects that the Veteran complained of back pain over 
the T-9 vertebra.  Moreover, in a January 1983 statement, the 
Veteran mentioned that he was injured in the back during 
service.  This evidence, in conjunction with the Veteran's 
statements at the October 2009 Board hearing, constitutes 
sufficient evidence that the Veteran injured his back in 
service.  38 U.S.C.A. § 1154(b).  Thus, the examiner's 
inability to render an opinion in the June 2007 VA 
examination was based on an inaccurate factual premise and is 
therefore inadequate for rating purposes.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993). Consequently, the Board finds 
that a new examination is warranted to determine the degree 
of likelihood that the Veteran's degenerative disease of the 
cervical spine with osteoarthritis is related to his in-
service back injury.  Such an examination is in order as the 
Veteran has a current disability, there is probative evidence 
of an in-service injury to his back, an indication that it 
may be related to his current disability, and insufficient 
evidence to decide the case.  See McLendon, supra.  

At the October 2009 Board hearing, the Veteran mentioned 
receiving private treatment for his cervical spine when he 
first returned from service and also in later years.  The 
Veteran should be provided with authorized release forms and 
accompanying instructions to enable VA to request these 
records on his behalf if he so wishes.  

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for an 
examination to determine the etiology of 
his current disability of the cervical 
spine.  The entire claims file and a copy 
of this REMAND must be made available to 
the examiner prior to the examination.  
The examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's 
disability of the cervical spine is at 
least as likely as not (i.e., to at least 
a 50:50 degree of probability) a result of 
active military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the examiner is unable to formulate an 
opinion without resorting to speculation, 
the examiner should thoroughly explain why 
an opinion cannot be rendered.  

2.  The AOJ should provide the Veteran 
with authorized release forms and 
accompanying instructions to enable VA to 
request any private treatment records 
pertaining to his cervical spine.  

3.  After the above development is 
completed, the AOJ should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


